Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 27, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152983 & (17)(18)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  KEITH LUTZ and DORIS LUTZ,                                                                                 Joan L. Larsen,
            Plaintiffs-Appellees,                                                                                      Justices


  v                                                                  SC: 152983
                                                                     COA: 328960
Bay CC: 14-003635-NH
  JEFFREY TERRITO, D.O, EMMED, P.C.,
  KHALIL NASRALLAH, M.D., McLAREN
  BAY NEUROLOGY, and BAY REGIONAL
  MEDICAL CENTER, d/b/a McLAREN
  BAY REGIONAL,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 2, 2015 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  motion for stay of a portion of the trial court’s order compelling discovery is GRANTED.
  The trial court’s July 9, 2015 order granting discovery of the stroke care data is stayed
  pending the completion of this appeal. On motion of a party or on its own motion, the
  Court of Appeals may modify, set aside, or place conditions on the stay if it appears that
  the appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 27, 2016
         d0126
                                                                                Clerk